UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 100 Park Avenue New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 100 Park Avenue New York, NY 10017 (Name and address of agent for service) Registrants telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: July 1, 2009  June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrants proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2009 To 30-Jun-2010 All Accounts DELL INC. Security: 24702R101 Meeting Type: Annual Ticker: DELL Meeting Date: 17-Jul-2009 ISIN US24702R1014 Vote Deadline Date: 16-Jul-2009 Agenda 933103892 Management Total Ballot Shares: 1480000 Last Vote Date: 08-Jul-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES W. BREYER 1480000 0 0 0 2 DONALD J. CARTY 1480000 0 0 0 3 MICHAEL S. DELL 1480000 0 0 0 4 WILLIAM H. GRAY, III 1480000 0 0 0 5 SALLIE L. KRAWCHECK 1480000 0 0 0 6 JUDY C. LEWENT 1480000 0 0 0 7 THOMAS W. LUCE, III 1480000 0 0 0 8 KLAUS S. LUFT 1480000 0 0 0 9 ALEX J. MANDL 1480000 0 0 0 10 SAM NUNN 1480000 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITOR For 1480000 0 0 0 3 REIMBURSEMENT OF PROXY EXPENSES Against 0 1480000 0 0 4 ADOPT SIMPLE MAJORITY VOTE Against 0 1480000 0 0 Page 1 of 67 WYETH Security: 983024100 Meeting Type: Annual Ticker: WYE Meeting Date: 20-Jul-2009 ISIN US9830241009 Vote Deadline Date: 17-Jul-2009 Agenda 933114869 Management Total Ballot Shares: 300400 Last Vote Date: 26-Jun-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 VOTE TO ADOPT THE AGREEMENT AND PLAN OF For 300400 0 0 0 MERGER, DATED AS OF JANUARY 25, 2009, AMONG PFIZER INC., WAGNER ACQUISITION CORP. AND WYETH, AS IT MAY BE AMENDED FROM TIME TO TIME 2 VOTE TO APPROVE THE ADJOURNMENT OF THE For 300400 0 0 0 MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT 3 ELECTION OF DIRECTOR: ROBERT M. AMEN For 300400 0 0 0 4 ELECTION OF DIRECTOR: MICHAEL J. CRITELLI For 300400 0 0 0 5 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON For 300400 0 0 0 6 ELECTION OF DIRECTOR: VICTOR F. GANZI For 300400 0 0 0 7 ELECTION OF DIRECTOR: ROBERT LANGER For 300400 0 0 0 8 ELECTION OF DIRECTOR: JOHN P. MASCOTTE For 300400 0 0 0 9 ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE For 300400 0 0 0 10 ELECTION OF DIRECTOR: MARY LAKE POLAN For 300400 0 0 0 11 ELECTION OF DIRECTOR: BERNARD POUSSOT For 300400 0 0 0 12 ELECTION OF DIRECTOR: GARY L. ROGERS For 300400 0 0 0 13 ELECTION OF DIRECTOR: JOHN R. TORELL III For 300400 0 0 0 14 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP For 300400 0 0 0 AS WYETH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 15 STOCKHOLDER PROPOSAL REGARDING REPORTING Against 0 300400 0 0 ON WYETH'S POLITICAL CONTRIBUTIONS AND TRADE ASSOCIATION PAYMENTS 16 STOCKHOLDER PROPOSAL REGARDING SPECIAL Against 0 300400 0 0 STOCKHOLDER MEETINGS Page 2 of 67 ALPHA NATURAL RESOURCES, INC. Security: 02076X102 Meeting Type: Special Ticker: ANR Meeting Date: 31-Jul-2009 ISIN US02076X1028 Vote Deadline Date: 30-Jul-2009 Agenda 933118641 Management Total Ballot Shares: 200000 Last Vote Date: 07-Jul-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, For 200000 0 0 0 DATED AS OF MAY 11, 2009, BETWEEN ALPHA NATURAL RESOURCES, INC. AND FOUNDATION COAL HOLDINGS, INC., AS DESCRIBED IN THE JOINT PROXY STATEMENT/PROSPECTUS, DATED JUNE 24, 2009 (PURSUANT TO WHICH ALPHA NATURAL RESOURCES, INC. WILL MERGE WITH AND INTO FOUNDATION COAL HOLDINGS, INC.). 2 TO APPROVE ADJOURNMENTS OF THE ALPHA For 200000 0 0 0 NATURAL RESOURCES, INC. SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ALPHA NATURAL RESOURCES, INC. SPECIAL MEETING TO APPROVE THE ABOVE PROPOSAL. Page 3 of 67 FOUNDATION COAL HOLDINGS, INC. Security: 35039W100 Meeting Type: Special Ticker: FCL Meeting Date: 31-Jul-2009 ISIN US35039W1009 Vote Deadline Date: 30-Jul-2009 Agenda 933118653 Management Total Ballot Shares: 50000 Last Vote Date: 07-Jul-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ADOPTION OF THE AGREEMENT AND PLAN OF For 50000 0 0 0 MERGER, DATED AS OF MAY 11, 2009, BETWEEN ALPHA NATURAL RESOURCES, INC. AND FOUNDATION COAL HOLDINGS, INC., AS DESCRIBED IN THE JOINT PROXY STATEMENT/PROSPECTUS, DATED JUNE 24, 2009 (PURSUANT TO WHICH ALPHA NATURAL RESOURCES, INC. WILL MERGE WITH AND INTO FOUNDATION COAL HOLDINGS, INC.). 2 APPROVE ADJOURNMENTS OF THE FOUNDATION For 50000 0 0 0 COAL HOLDINGS, INC. SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE FOUNDATION COAL HOLDINGS, INC. SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Page 4 of 67 CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Special Ticker: CX Meeting Date: 04-Sep-2009 ISIN US1512908898 Vote Deadline Date: 31-Aug-2009 Agenda 933135180 Management Total Ballot Shares: 1872000 Last Vote Date: 28-Aug-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 RESOLUTION REGARDING A PROPOSAL OF THE For 1872000 0 0 0 BOARD OF DIRECTORS TO INCREASE THE VARIABLE PORTION OF THE CAPITAL STOCK, AND TO ISSUE BONDS CONVERTIBLE INTO SHARES; FOR WHICH PURPOSE A PROPOSAL WILL BE MADE TO ISSUE UP TO 4.8 BILLION UNSUBSCRIBED SHARES, TO BE INITIALLY HELD IN THE COMPANY'S TREASURY AND SUBSEQUENTLY SUBSCRIBED BY THE INVESTING PUBLIC THROUGH A PUBLIC OFFER, IN TERMS OF ARTICLE 53 OF THE SECURITIES MARKET LAW OR, IF APPLICABLE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Page 5 of 67 NETEASE.COM, INC. Security: 64110W102 Meeting Type: Annual Ticker: NTES Meeting Date: 04-Sep-2009 ISIN US64110W1027 Vote Deadline Date: 26-Aug-2009 Agenda 933127424 Management Total Ballot Shares: 275100 Last Vote Date: 11-Aug-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 RE-ELECTION OF DIRECTOR: WILLIAM DING For 275100 0 0 0 2 RE-ELECTION OF DIRECTOR: ALICE CHENG For 275100 0 0 0 3 RE-ELECTION OF DIRECTOR: DENNY LEE For 275100 0 0 0 4 RE-ELECTION OF DIRECTOR: JOSEPH TONG For 275100 0 0 0 5 RE-ELECTION OF DIRECTOR: LUN FENG For 275100 0 0 0 6 RE-ELECTION OF DIRECTOR: MICHAEL LEUNG For 275100 0 0 0 7 RE-ELECTION OF DIRECTOR: MICHAEL TONG For 275100 0 0 0 8 APPOINT PRICEWATERHOUSECOOPERS ZHONG TIAN For 275100 0 0 0 CPAS LIMITED COMPANY AS INDEPENDENT AUDITORS OF NETEASE.COM, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Page 6 of 67 PARTNERRE LTD. Security: G6852T105 Meeting Type: Special Ticker: PRE Meeting Date: 24-Sep-2009 ISIN BMG6852T1053 Vote Deadline Date: 23-Sep-2009 Agenda 933135166 Management Total Ballot Shares: 275000 Last Vote Date: 02-Sep-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE THE ISSUANCE OF PARTNERRE LTD. For 275000 0 0 0 COMMON SHARES AND SECURITIES EXCERCISABLE OR EXCHANGEABLE FOR PARTNERRE LTD. COMMON SHARES IN CONNECTION WITH THE SERIES OF TRANSACTIONS TO ACQUIRE PARIS RE HOLDINGS LIMITED DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 2 TO APPROVE THE INCREASE IN THE SIZE OF THE For 275000 0 0 0 BOARD OF DIRECTORS OF PARTNERRE LTD. FROM 11 TO 12. 3 TO APPROVE THE AMENDMENT TO PARTNERRE For 275000 0 0 0 LTD.'S 2, AS AMENDED AND RESTATED, TO INCREASE THE NUMBER OF PARTNERRE LTD. COMMON SHARES AVAILABLE FOR ISSUANCE AND TO INCREASE THE NUMBER OF PARTNERRE LTD. COMMON SHARES THAT MAY BE AWARDED AS RESTRICTED SHARES OR RESTRICTED SHARE UNITS. Page7 of 67 INTERNATIONAL GAME TECHNOLOGY Security: 459902102 Meeting Type: Special Ticker: IGT Meeting Date: 30-Sep-2009 ISIN US4599021023 Vote Deadline Date: 29-Sep-2009 Agenda 933132879 Management Total Ballot Shares: 750000 Last Vote Date: 23-Sep-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE A STOCK OPTION EXCHANGE PROGRAM For 750000 0 0 0 FOR ELIGIBLE EMPLOYEES AS DESCRIBED IN IGT'S PROXY STATEMENT. Page8 of 67 DIAGEO PLC Security: 25243Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 14-Oct-2009 ISIN US25243Q2057 Vote Deadline Date: 05-Oct-2009 Agenda 933147313 Management Total Ballot Shares: 350000 Last Vote Date: 02-Oct-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 REPORT AND ACCOUNTS 2009. For 350000 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2009. For 350000 0 0 0 3 DECLARATION OF FINAL DIVIDEND. For 350000 0 0 0 4 RE-ELECTION OF LM DANON (1,3,4) AS A DIRECTOR. For 350000 0 0 0 5 RE-ELECTION OF LORD HOLLICK (1,3,4*) AS A For 350000 0 0 0 DIRECTOR. 6 RE-ELECTION OF PS WALSH (2*) AS A DIRECTOR. For 350000 0 0 0 7 ELECTION OF PB BRUZELIUS (1,3,4) AS A DIRECTOR. For 350000 0 0 0 8 ELECTION OF BD HOLDEN (1,3,4) AS A DIRECTOR. For 350000 0 0 0 9 RE-APPOINTMENT OF AUDITOR. For 350000 0 0 0 10 REMUNERATION OF AUDITOR. For 350000 0 0 0 11 AUTHORITY TO ALLOT SHARES. For 350000 0 0 0 12 DISAPPLICATION OF PRE-EMPTION RIGHTS. For 350000 0 0 0 13 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. For 350000 0 0 0 14 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR For 350000 0 0 0 TO INCUR POLITICAL EXPENDITURE IN THE EU. 15 ADOPTION OF THE DIAGEO PLC 2009 DISCRETIONARY For 350000 0 0 0 INCENTIVE PLAN. 16 ADOPTION OF THE DIAGEO PLC 2009 EXECUTIVE For 350000 0 0 0 LONG TERM INCENTIVE PLAN. 17 ADOPTION OF THE DIAGEO PLC INTERNATIONAL For 350000 0 0 0 SHAREMATCH PLAN 2009. 18 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE For 350000 0 0 0 PLANS. 19 ADOPTION OF THE DIAGEO PLC 2009 IRISH For 350000 0 0 0 SHARESAVE PLAN. 20 AMENDMENTS TO THE RULES OF DIAGEO PLC For 350000 0 0 0 EXECUTIVE SHARE OPTION PLAN. Page9 of 67 Item Proposal Recommendation For Against Abstain Take No Action 21 AMENDMENTS TO THE RULES OF DIAGEO PLC 2008 For 350000 0 0 0 SENIOR EXECUTIVE SHARE OPTION PLAN. 22 AMENDMENTS TO THE RULES OF DIAGEO PLC For 350000 0 0 0 SENIOR EXECUTIVE SHARE OPTION PLAN. 23 REDUCED NOTICE OF A GENERAL MEETING OTHER For 350000 0 0 0 THAN AN ANNUAL GENERAL MEETING. 24 ADOPTION OF ARTICLES OF ASSOCIATION. For 350000 0 0 0 Page 10 of 67 CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 12-Nov-2009 ISIN US17275R1023 Vote Deadline Date: 11-Nov-2009 Agenda 933147262 Management Total Ballot Shares: 960000 Last Vote Date: 06-Nov-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For 960000 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE BURNS For 960000 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 960000 0 0 0 4 ELECTION OF DIRECTOR: LARRY R. CARTER For 960000 0 0 0 5 ELECTION OF DIRECTOR: JOHN T. CHAMBERS For 960000 0 0 0 6 ELECTION OF DIRECTOR: BRIAN L. HALLA For 960000 0 0 0 7 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 960000 0 0 0 8 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 960000 0 0 0 9 ELECTION OF DIRECTOR: RODERICK C. MCGEARY For 960000 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL K. POWELL For 960000 0 0 0 11 ELECTION OF DIRECTOR: ARUN SARIN For 960000 0 0 0 12 ELECTION OF DIRECTOR: STEVEN M. WEST For 960000 0 0 0 13 ELECTION OF DIRECTOR: JERRY YANG For 960000 0 0 0 14 TO APPROVE THE AMENDMENT AND RESTATEMENT For 960000 0 0 0 OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. 15 TO APPROVE THE AMENDMENT AND RESTATEMENT For 960000 0 0 0 OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. 16 TO RATIFY THE APPOINTMENT OF For 960000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. 17 PROPOSAL SUBMITTED BY A SHAREHOLDER TO Against 0 960000 0 0 AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Page 11 of 67 Item Proposal Recommendation For Against Abstain Take No Action 18 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 960000 0 0 REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. 19 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 960000 0 0 REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Page 12 of 67 MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 19-Nov-2009 ISIN US5949181045 Vote Deadline Date: 18-Nov-2009 Agenda 933150310 Management Total Ballot Shares: 570000 Last Vote Date: 06-Nov-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III For 570000 0 0 0 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER For 570000 0 0 0 3 ELECTION OF DIRECTOR: DINA DUBLON For 570000 0 0 0 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN For 570000 0 0 0 5 ELECTION OF DIRECTOR: REED HASTINGS For 570000 0 0 0 6 ELECTION OF DIRECTOR: MARIA KLAWE For 570000 0 0 0 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT For 570000 0 0 0 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI For 570000 0 0 0 9 ELECTION OF DIRECTOR: HELMUT PANKE For 570000 0 0 0 10 RATIFICATION OF THE SELECTION OF DELOITTE & For 570000 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR 11 TO APPROVE AMENDMENTS TO AMENDED AND For 570000 0 0 0 RESTATED ARTICLES OF INCORPORATION 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 570000 0 0 0 13 SHAREHOLDER PROPOSAL - ADOPTION OF Against 0 570000 0 0 HEALTHCARE REFORM PRINCIPLES 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF Against 0 570000 0 0 CHARITABLE CONTRIBUTIONS Page 13 of 67 EPOCH HOLDING CORPORATION Security: 29428R103 Meeting Type: Annual Ticker: EPHC Meeting Date: 03-Dec-2009 ISIN US29428R1032 Vote Deadline Date: 02-Dec-2009 Agenda 933156615 Management Total Ballot Shares: 1666667 Last Vote Date: 01-Dec-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ALLAN R. TESSLER 1666667 0 0 0 2 WILLIAM W. PRIEST 1666667 0 0 0 3 ENRIQUE R. ARZAC 1666667 0 0 0 4 JEFFREY L. BERENSON 1666667 0 0 0 5 JOHN L. CECIL 1666667 0 0 0 6 PETER A. FLAHERTY 1666667 0 0 0 7 TIMOTHY T. TAUSSIG 1666667 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF CF & CO., For 1666667 0 0 0 L.L.P. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 14 of 67 BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Special Ticker: BRKA Meeting Date: 20-Jan-2010 ISIN US0846701086 Vote Deadline Date: 19-Jan-2010 Agenda 933174699 Management Total Ballot Shares: 130 Last Vote Date: 22-Dec-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE AN AMENDMENT TO THE For 130 0 0 0 CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE CORPORATION'S CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS B COMMON STOCK AND THE CORPORATION'S CLASS A COMMON STOCK. 2 TO APPROVE AN AMENDMENT TO THE CURRENT For 130 0 0 0 CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. 3 TO APPROVE AN AMENDMENT TO THE CURRENT For 130 0 0 0 CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO $0.0033 FROM THE CURRENT PAR VALUE OF $0.1667 PER SHARE OF CLASS B COMMON STOCK. 4 TO APPROVE AN AMENDMENT TO THE CURRENT For 130 0 0 0 CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. 5 TO APPROVE AN AMENDMENT TO THE CURRENT For 130 0 0 0 CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. Page 15 of 67 HEWITT ASSOCIATES, INC. Security: 42822Q100 Meeting Type: Annual Ticker: HEW Meeting Date: 27-Jan-2010 ISIN US42822Q1004 Vote Deadline Date: 26-Jan-2010 Agenda 933176833 Management Total Ballot Shares: 466100 Last Vote Date: 05-Jan-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JUDSON C. GREEN 466100 0 0 0 2 MICHAEL E. GREENLEES 466100 0 0 0 3 STEVEN P. STANBROOK 466100 0 0 0 4 STACEY J. MOBLEY 466100 0 0 0 2 RATIFICATION OF ERNST & YOUNG LLP AS For 466100 0 0 0 INDEPENDENT PUBLIC ACCOUNTANTS Page 16 of 67 COSTCO WHOLESALE CORPORATION Security: 22160K105 Meeting Type: Annual Ticker: COST Meeting Date: 28-Jan-2010 ISIN US22160K1051 Vote Deadline Date: 27-Jan-2010 Agenda 933175300 Management Total Ballot Shares: 575000 Last Vote Date: 25-Jan-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 B.S. CARSON, SR., M.D. 575000 0 0 0 2 WILLIAM H. GATES 575000 0 0 0 3 HAMILTON E. JAMES 575000 0 0 0 4 JILL S. RUCKELSHAUS 575000 0 0 0 2 AMENDMENT OF COMPANY'S FOURTH RESTATED For 575000 0 0 0 STOCK INCENTIVE PLAN. 3 RATIFICATION OF SELECTION OF INDEPENDENT For 575000 0 0 0 AUDITORS. Page 17 of 67 XEROX CORPORATION Security: 984121103 Meeting Type: Special Ticker: XRX Meeting Date: 05-Feb-2010 ISIN US9841211033 Vote Deadline Date: 04-Feb-2010 Agenda 933178433 Management Total Ballot Shares: 1900000 Last Vote Date: 19-Jan-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE THE ISSUANCE OF SHARES OF For 1900000 0 0 0 COMMON STOCK REQUIRED TO BE ISSUED TO AFFILIATED COMPUTER SERVICES, INC.("ACS") STOCKHOLDERS PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 27, 2009, AS AMENDED BY AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 13, 2009, AMONG XEROX CORPORATION, BOULDER ACQUISITION CORP. AND ACS. 2 TO APPROVE THE ADJOURNMENT OF THE SPECIAL For 1900000 0 0 0 MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. Page 18 of 67 INTERNATIONAL GAME TECHNOLOGY Security: 459902102 Meeting Type: Annual Ticker: IGT Meeting Date: 02-Mar-2010 ISIN US4599021023 Vote Deadline Date: 01-Mar-2010 Agenda 933182812 Management Total Ballot Shares: 750000 Last Vote Date: 19-Feb-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAGET L. ALVES 750000 0 0 0 2 PATTI S. HART 750000 0 0 0 3 ROBERT A. MATHEWSON 750000 0 0 0 4 THOMAS J. MATTHEWS 750000 0 0 0 5 ROBERT J. MILLER 750000 0 0 0 6 FREDERICK B. RENTSCHLER 750000 0 0 0 7 DAVID E. ROBERSON 750000 0 0 0 8 PHILIP G. SATRE 750000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For 750000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010. Page19 of 67 QUALCOMM, INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 02-Mar-2010 ISIN US7475251036 Vote Deadline Date: 01-Mar-2010 Agenda 933181620 Management Total Ballot Shares: 700000 Last Vote Date: 19-Feb-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BARBARA T. ALEXANDER 700000 0 0 0 2 STEPHEN M. BENNETT 700000 0 0 0 3 DONALD G. CRUICKSHANK 700000 0 0 0 4 RAYMOND V. DITTAMORE 700000 0 0 0 5 THOMAS W. HORTON 700000 0 0 0 6 IRWIN MARK JACOBS 700000 0 0 0 7 PAUL E. JACOBS 700000 0 0 0 8 ROBERT E. KAHN 700000 0 0 0 9 SHERRY LANSING 700000 0 0 0 10 DUANE A. NELLES 700000 0 0 0 11 BRENT SCOWCROFT 700000 0 0 0 12 MARC I. STERN 700000 0 0 0 2 TO APPROVE AN AMENDMENT TO THE 2006 LONG- For 700000 0 0 0 TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. 3 TO RATIFY THE SELECTION OF For 700000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR Page 20 of 67 ASML HOLDINGS N.V. Security: N07059186 Meeting Type: Annual Ticker: ASML Meeting Date: 24-Mar-2010 ISIN USN070591862 Vote Deadline Date: 16-Mar-2010 Agenda 933194691 Management Total Ballot Shares: 700000 Last Vote Date: 05-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DISCUSSION OF THE ANNUAL REPORT 2009, For 700000 0 0 0 INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ("FY") 2009, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 PROPOSAL TO DISCHARGE THE MEMBERS OF THE For 700000 0 0 0 BOARD OF MANAGEMENT ("BOM") FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2009. 3 PROPOSAL TO DISCHARGE THE MEMBERS OF THE For 700000 0 0 0 SUPERVISORY BOARD ("SB") FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2009. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.20 PER For 700000 0 0 0 ORDINARY SHARE OF EUR 0.09. 5 PROPOSAL TO ADOPT THE UPDATED REMUNERATION For 700000 0 0 0 POLICY (VERSION 2010) FOR THE BOM. 6 APPROVAL OF THE PERFORMANCE STOCK For 700000 0 0 0 ARRANGEMENT, INCLUDING THE NUMBER OF PERFORMANCE STOCK, FOR THE BOM IN ACCORDANCE WITH THE REMUNERATION POLICY (VERSION 2010) FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE PERFORMANCE STOCK. 7 APPROVAL OF THE NUMBER OF PERFORMANCE For 700000 0 0 0 STOCK FOR THE BOM IN ACCORDANCE WITH THE REMUNERATION POLICY (VERSION 2008) FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE PERFORMANCE STOCK. (CANCELLED IN CASE ITEMS 8 AND 9A ARE APPROVED) Page 21 of 67 Item Proposal Recommendation For Against Abstain Take No Action 8 APPROVAL OF THE NUMBER OF PERFORMANCE For 700000 0 0 0 STOCK OPTIONS FOR THE BOM IN ACCORDANCE WITH THE REMUNERATION POLICY (VERSION 2008) FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE PERFORMANCE STOCK OPTIONS. (CANCELLED IN CASE ITEMS 8 AND 9A ARE APPROVED) 9 APPROVAL OF THE NUMBER OF STOCK OPTIONS, For 700000 0 0 0 RESPECTIVELY STOCK, AVAILABLE FOR ASML EMPLOYEES, AND AUTHORIZATION OF THE BOM TO ISSUE THE STOCK OPTIONS OR STOCK. 10 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 24, 2010, TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES IN THE CAPITAL OF THE COMPANY, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT THE TIME OF THE AUTHORIZATION. 11 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 24, 2 OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH ITEM 14A. 12 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 24, 2010, TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES IN THE CAPITAL OF THE COMPANY, FOR AN ADDITIONAL 5% OF THE ISSUED SHARE CAPITAL AT THE TIME OF THE AUTHORIZATION, WHICH 5% CAN ONLY BE USED IN CONNECTION WITH OR ON THE OCCASION OF MERGERS AND/OR ACQUISITIONS. 13 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 24, 2010, TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH ITEM 14C. 14 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 24, 2 ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL. 15 PROPOSAL TO CANCEL ORDINARY SHARES. For 700000 0 0 0 16 PROPOSAL TO CANCEL ADDITIONAL ORDINARY For 700000 0 0 0 SHARES. Page 22 of 67 MSCI INC. Security: 55354G100 Meeting Type: Annual Ticker: MXB Meeting Date: 08-Apr-2010 ISIN US55354G1004 Vote Deadline Date: 07-Apr-2010 Agenda 933191885 Management Total Ballot Shares: 405000 Last Vote Date: 30-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BENJAMIN F. DUPONT For 405000 0 0 0 2 ELECTION OF DIRECTOR: HENRY A. FERNANDEZ For 405000 0 0 0 3 ELECTION OF DIRECTOR: ALICE W. HANDY For 405000 0 0 0 4 ELECTION OF DIRECTOR: CATHERINE R. KINNEY For 405000 0 0 0 5 ELECTION OF DIRECTOR: LINDA H. RIEFLER For 405000 0 0 0 6 ELECTION OF DIRECTOR: GEORGE W. SIGULER For 405000 0 0 0 7 ELECTION OF DIRECTOR: SCOTT M. SIPPRELLE For 405000 0 0 0 8 ELECTION OF DIRECTOR: RODOLPHE M. VALLEE For 405000 0 0 0 9 TO RATIFY THE APPOINTMENT OF DELOITTE & For 405000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR Page 23 of 67 UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 14-Apr-2010 ISIN US9130171096 Vote Deadline Date: 13-Apr-2010 Agenda 933195530 Management Total Ballot Shares: 325000 Last Vote Date: 30-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LOUIS R. CHENEVERT 325000 0 0 0 2 JOHN V. FARACI 325000 0 0 0 3 JEAN-PIERRE GARNIER 325000 0 0 0 4 JAMIE S. GORELICK 325000 0 0 0 5 CARLOS M. GUTIERREZ 325000 0 0 0 6 EDWARD A. KANGAS 325000 0 0 0 7 CHARLES R. LEE 325000 0 0 0 8 RICHARD D. MCCORMICK 325000 0 0 0 9 HAROLD MCGRAW III 325000 0 0 0 10 RICHARD B. MYERS 325000 0 0 0 11 H. PATRICK SWYGERT 325000 0 0 0 12 ANDRE VILLENEUVE 325000 0 0 0 13 CHRISTINE TODD WHITMAN 325000 0 0 0 2 APPOINTMENT OF THE FIRM OF For 325000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. 3 SHAREOWNER PROPOSAL: ADVISORY VOTE ON Against 0 325000 0 0 EXECUTIVE COMPENSATION Page 24 of 67 M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 20-Apr-2010 ISIN US55261F1049 Vote Deadline Date: 19-Apr-2010 Agenda 933198839 Management Total Ballot Shares: 140000 Last Vote Date: 12-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRENT D. BAIRD 140000 0 0 0 2 ROBERT J. BENNETT 140000 0 0 0 3 C. ANGELA BONTEMPO 140000 0 0 0 4 ROBERT T. BRADY 140000 0 0 0 5 MICHAEL D. BUCKLEY 140000 0 0 0 6 T.J. CUNNINGHAM III 140000 0 0 0 7 MARK J. CZARNECKI 140000 0 0 0 8 COLM E. DOHERTY 140000 0 0 0 9 GARY N. GEISEL 140000 0 0 0 10 PATRICK W.E. HODGSON 140000 0 0 0 11 RICHARD G. KING 140000 0 0 0 12 JORGE G. PEREIRA 140000 0 0 0 13 MICHAEL P. PINTO 140000 0 0 0 14 MELINDA R. RICH 140000 0 0 0 15 ROBERT E. SADLER, JR. 140000 0 0 0 16 HERBERT L. WASHINGTON 140000 0 0 0 17 ROBERT G. WILMERS 140000 0 0 0 2 TO APPROVE THE COMPENSATION OF M&T BANK For 140000 0 0 0 CORPORATION'S NAMED EXECUTIVE OFFICERS. 3 TO RATIFY THE APPOINTMENT OF For 140000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2010. Page 25 of 67 PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 22-Apr-2010 ISIN US7170811035 Vote Deadline Date: 21-Apr-2010 Agenda 933210243 Management Total Ballot Shares: 655808 Last Vote Date: 19-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO For 655808 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL S. BROWN For 655808 0 0 0 3 ELECTION OF DIRECTOR: M. ANTHONY BURNS For 655808 0 0 0 4 ELECTION OF DIRECTOR: ROBERT N. BURT For 655808 0 0 0 5 ELECTION OF DIRECTOR: W. DON CORNWELL For 655808 0 0 0 6 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON For 655808 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM H. GRAY III For 655808 0 0 0 8 ELECTION OF DIRECTOR: CONSTANCE J. HORNER For 655808 0 0 0 9 ELECTION OF DIRECTOR: JAMES M. KILTS For 655808 0 0 0 10 ELECTION OF DIRECTOR: JEFFREY B. KINDLER For 655808 0 0 0 11 ELECTION OF DIRECTOR: GEORGE A. LORCH For 655808 0 0 0 12 ELECTION OF DIRECTOR: JOHN P. MASCOTTE For 655808 0 0 0 13 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For 655808 0 0 0 14 ELECTION OF DIRECTOR: STEPHEN W. SANGER For 655808 0 0 0 15 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. For 655808 0 0 0 16 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP For 655808 0 0 0 AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 655808 0 0 0 18 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE For 655808 0 0 0 PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. 19 SHAREHOLDER PROPOSAL REGARDING STOCK Against 0 655808 0 0 OPTIONS. Page 26 of 67 ABB LTD Security: 000375204 Meeting Type: Annual Ticker: ABB Meeting Date: 26-Apr-2010 ISIN US0003752047 Vote Deadline Date: 19-Apr-2010 Agenda 933233796 Management Total Ballot Shares: 1200000 Last Vote Date: 08-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE For 1200000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2009. 2 CONSULTATIVE APPROVAL ON THE 2009 For 1200000 0 0 0 REMUNERATION REPORT. 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE For 1200000 0 0 0 PERSONS ENTRUSTED WITH MANAGEMENT. 4 APPROPRIATION OF AVAILABLE EARNINGS AND For 1200000 0 0 0 RELEASE OF LEGAL RESERVES. 5 CAPITAL REDUCTION THROUGH CANCELLATION OF For 1200000 0 0 0 SHARES. 6 CAPITAL REDUCTION THROUGH NOMINAL VALUE For 1200000 0 0 0 REPAYMENT. 7 AMENDMENT TO THE ARTICLES OF INCORPORATION For 1200000 0 0 0 RELATED TO THE CAPITAL REDUCTION. 8 AMENDMENT TO ARTICLE 6 OF THE ARTICLES OF For 1200000 0 0 0 INCORPORATION. 9 DELETION OF ARTICLES 32 AND 33 OF THE ARTICLES For 1200000 0 0 0 OF INCORPORATION. 10 RE-ELECTION OF DIRECTOR: ROGER AGNELLI For 1200000 0 0 0 11 RE-ELECTION OF DIRECTOR: LOUIS R. HUGHES For 1200000 0 0 0 12 RE-ELECTION OF DIRECTOR: HANS ULRICH MARKI For 1200000 0 0 0 13 RE-ELECTION OF DIRECTOR: MICHEL DE ROSEN For 1200000 0 0 0 14 RE-ELECTION OF DIRECTOR: MICHAEL TRESCHOW For 1200000 0 0 0 15 RE-ELECTION OF DIRECTOR: BERND W. VOSS For 1200000 0 0 0 16 RE-ELECTION OF DIRECTOR: JACOB WALLENBERG For 1200000 0 0 0 17 RE-ELECTION OF DIRECTOR: HUBERTUS VON For 1200000 0 0 0 GRUNBERG 18 ELECTION OF THE AUDITORS. For 1200000 0 0 0 Page 27 of 67 AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 26-Apr-2010 ISIN US0258161092 Vote Deadline Date: 23-Apr-2010 Agenda 933202436 Management Total Ballot Shares: 325000 Last Vote Date: 06-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 D.F. AKERSON 325000 0 0 0 2 C. BARSHEFSKY 325000 0 0 0 3 U.M. BURNS 325000 0 0 0 4 K.I. CHENAULT 325000 0 0 0 5 P. CHERNIN 325000 0 0 0 6 J. LESCHLY 325000 0 0 0 7 R.C. LEVIN 325000 0 0 0 8 R.A. MCGINN 325000 0 0 0 9 E.D. MILLER 325000 0 0 0 10 S.S REINEMUND 325000 0 0 0 11 R.D. WALTER 325000 0 0 0 12 R.A. WILLIAMS 325000 0 0 0 2 RATIFICATION OF APPOINTMENT OF For 325000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 3 ADVISORY (NON-BINDING) VOTE APPROVING For 325000 0 0 0 EXECUTIVE COMPENSATION. 4 SHAREHOLDER PROPOSAL RELATING TO Against 0 325000 0 0 CUMULATIVE VOTING FOR DIRECTORS. 5 SHAREHOLDER PROPOSAL RELATING TO THE Against 0 325000 0 0 CALLING OF SPECIAL SHAREHOLDER MEETINGS. 6 SHAREHOLDER PROPOSAL RELATING TO SHARE Against 0 325000 0 0 RETENTION REQUIREMENTS FOR EXECUTIVES. Page 28 of 67 METLIFE, INC. Security: 59156R108 Meeting Type: Annual Ticker: MET Meeting Date: 27-Apr-2010 ISIN US59156R1086 Vote Deadline Date: 26-Apr-2010 Agenda 933215433 Management Total Ballot Shares: 280000 Last Vote Date: 06-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 R. GLENN HUBBARD 280000 0 0 0 2 ALFRED F. KELLY, JR. 280000 0 0 0 3 JAMES M. KILTS 280000 0 0 0 4 DAVID SATCHER 280000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 280000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2010 3 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Against 0 280000 0 0 Page 29 of 67 TERADATA CORPORATION Security: 88076W103 Meeting Type: Annual Ticker: TDC Meeting Date: 27-Apr-2010 ISIN US88076W1036 Vote Deadline Date: 26-Apr-2010 Agenda 933197887 Management Total Ballot Shares: 565000 Last Vote Date: 30-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: EDWARD P. BOYKIN For 565000 0 0 0 2 ELECTION OF DIRECTOR: CARY T. FU For 565000 0 0 0 3 ELECTION OF DIRECTOR: VICTOR L. LUND For 565000 0 0 0 4 APPROVAL OF THE RATIFICATION OF THE For 565000 0 0 0 APPOINTMENT OF INDEPENDENT AUDITORS FOR 2010 Page 30 of 67 TEXTRON INC. Security: 883203101 Meeting Type: Annual Ticker: TXT Meeting Date: 28-Apr-2010 ISIN US8832031012 Vote Deadline Date: 27-Apr-2010 Agenda 933208921 Management Total Ballot Shares: 215000 Last Vote Date: 30-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KATHLEEN M. BADER For 215000 0 0 0 2 ELECTION OF DIRECTOR: R. KERRY CLARK For 215000 0 0 0 3 ELECTION OF DIRECTOR: IVOR J. EVANS For 215000 0 0 0 4 ELECTION OF DIRECTOR: LORD POWELL OF For 215000 0 0 0 BAYSWATER KCMG 5 ELECTION OF DIRECTOR: JAMES L. ZIEMER For 215000 0 0 0 6 APPROVAL OF AMENDMENTS TO EQUITY INCENTIVE For 215000 0 0 0 PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM. 7 APPROVAL OF AMENDMENT TO RESTATED For 215000 0 0 0 CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. 8 RATIFICATION OF APPOINTMENT OF INDEPENDENT For 215000 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM. Page 31 of 67 ALEXANDER & BALDWIN, INC. Security: 014482103 Meeting Type: Annual Ticker: ALEX Meeting Date: 29-Apr-2010 ISIN US0144821032 Vote Deadline Date: 28-Apr-2010 Agenda 933194994 Management Total Ballot Shares: 236100 Last Vote Date: 30-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 W.B. BAIRD 236100 0 0 0 2 M.J. CHUN 236100 0 0 0 3 W.A. DOANE 236100 0 0 0 4 W.A. DODS, JR. 236100 0 0 0 5 C.G. KING 236100 0 0 0 6 S.M. KURIYAMA 236100 0 0 0 7 C.H. LAU 236100 0 0 0 8 D.M. PASQUALE 236100 0 0 0 9 M.G. SHAW 236100 0 0 0 10 J.N. WATANABE 236100 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF For 236100 0 0 0 DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. 3 PROPOSAL TO APPROVE THE AMENDED AND For 236100 0 0 0 RESTATED ALEXANDER & BALDWIN, INC. 2007 INCENTIVE COMPENSATION PLAN. Page 32 of 67 CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Annual Ticker: CX Meeting Date: 29-Apr-2010 ISIN US1512908898 Vote Deadline Date: 26-Apr-2010 Agenda 933233835 Management Total Ballot Shares: 1872000 Last Vote Date: 08-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 PRESENTATION OF THE REPORT BY THE CHIEF For 1872000 0 0 0 EXECUTIVE OFFICER, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS, REPORT OF VARIATIONS OF CAPITAL STOCK, AND PRESENTATION OF THE REPORT BY THE BOARD OF DIRECTORS, FOR THE FISCAL YEAR 2009, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 RESOLUTION ON ALLOCATION OF PROFITS. For 1872000 0 0 0 3 PROPOSAL TO INCREASE THE CAPITAL STOCK OF For 1872000 0 0 0 THE COMPANY IN ITS VARIABLE PORTION THROUGH CAPITALIZATION OF RETAINED EARNINGS. 4 RESOLUTION REGARDING A PROPOSAL SUBMITTED For 1872000 0 0 0 BY THE BOARD OF DIRECTORS TO ISSUE UP TO 750 MILLION UNSUBSCRIBED SHARES, WHICH SHALL BE KEPT IN THE TREASURY OF THE COMPANY, AND TO BE SUBSCRIBED AT A LATER TIME BY PUBLIC INVESTORS UPON CONVERSION OF THE CONVERTIBLE NOTES ISSUED IN ACCORDANCE WITH THE RESOLUTIONS OF THE EXTRAORDINARY GENERAL SHAREHOLDERS MEETING. 5 APPOINTMENT OF DIRECTORS, MEMBERS AND For 1872000 0 0 0 PRESIDENT OF THE AUDIT, CORPORATE PRACTICES AND FINANCE COMMITTEES. 6 COMPENSATION OF THE MEMBERS OF THE BOARD For 1872000 0 0 0 OF DIRECTORS AND OF THE AUDIT, CORPORATE PRACTICES AND FINANCE COMMITTEES. 7 APPOINTMENT OF DELEGATES TO FORMALIZE THE For 1872000 0 0 0 RESOLUTIONS ADOPTED AT THE MEETING. Page 33 of 67 BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 01-May-2010 ISIN US0846701086 Vote Deadline Date: 30-Apr-2010 Agenda 933202412 Management Total Ballot Shares: 110 Last Vote Date: 07-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WARREN E. BUFFETT 110 0 0 0 2 CHARLES T. MUNGER 110 0 0 0 3 HOWARD G. BUFFETT 110 0 0 0 4 STEPHEN B. BURKE 110 0 0 0 5 SUSAN L. DECKER 110 0 0 0 6 WILLIAM H. GATES III 110 0 0 0 7 DAVID S. GOTTESMAN 110 0 0 0 8 CHARLOTTE GUYMAN 110 0 0 0 9 DONALD R. KEOUGH 110 0 0 0 10 THOMAS S. MURPHY 110 0 0 0 11 RONALD L. OLSON 110 0 0 0 12 WALTER SCOTT, JR. 110 0 0 0 Page 34 of 67 THE MANITOWOC COMPANY, INC. Security: 563571108 Meeting Type: Annual Ticker: MTW Meeting Date: 04-May-2010 ISIN US5635711089 Vote Deadline Date: 03-May-2010 Agenda 933211865 Management Total Ballot Shares: 233198 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 VIRGIS W. COLBERT 233198 0 0 0 2 KENNETH W. KRUEGER 233198 0 0 0 3 ROBERT C. STIFT 233198 0 0 0 2 THE APPROVAL OF THE 2 For 233198 0 0 0 AWARDS PLAN. 3 THE RATIFICATION OF THE APPOINTMENT OF For 233198 0 0 0 PRICEWATERHOUSECOOPERS, LLP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Page 35 of 67 THE TRAVELERS COMPANIES, INC. Security: 89417E109 Meeting Type: Annual Ticker: TRV Meeting Date: 04-May-2010 ISIN US89417E1091 Vote Deadline Date: 03-May-2010 Agenda 933205115 Management Total Ballot Shares: 200000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN L. BELLER For 200000 0 0 0 2 ELECTION OF DIRECTOR: JOHN H. DASBURG For 200000 0 0 0 3 ELECTION OF DIRECTOR: JANET M. DOLAN For 200000 0 0 0 4 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 200000 0 0 0 5 ELECTION OF DIRECTOR: JAY S. FISHMAN For 200000 0 0 0 6 ELECTION OF DIRECTOR: LAWRENCE G. GRAEV For 200000 0 0 0 7 ELECTION OF DIRECTOR: PATRICIA L. HIGGINS For 200000 0 0 0 8 ELECTION OF DIRECTOR: THOMAS R. HODGSON For 200000 0 0 0 9 ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH, JR. For 200000 0 0 0 10 ELECTION OF DIRECTOR: BLYTHE J. MCGARVIE For 200000 0 0 0 11 ELECTION OF DIRECTOR: DONALD J. SHEPARD For 200000 0 0 0 12 ELECTION OF DIRECTOR: LAURIE J. THOMSEN For 200000 0 0 0 13 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG For 200000 0 0 0 LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Page 36 of 67 ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 05-May-2010 ISIN BMG0450A1053 Vote Deadline Date: 04-May-2010 Agenda 933214277 Management Total Ballot Shares: 315000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 W. BRAGIN 315000 0 0 0 2 J. BUNCE, JR. 315000 0 0 0 3 S. CARNEY 315000 0 0 0 4 W. BEVERIDGE 315000 0 0 0 5 D.R. BRAND 315000 0 0 0 6 K. CHRISTENSEN 315000 0 0 0 7 G.B. COLLIS 315000 0 0 0 8 W. COONEY 315000 0 0 0 9 S. FOGARTY 315000 0 0 0 10 E. FULLERTON-ROME 315000 0 0 0 11 R.H. FUNNEKOTTER 315000 0 0 0 12 M. GRANDISSON 315000 0 0 0 13 M. GREENE 315000 0 0 0 14 J.C. HELE 315000 0 0 0 15 D. HIPKIN 315000 0 0 0 16 W. HUTCHINGS 315000 0 0 0 17 C. IORDANOU 315000 0 0 0 18 W. KAMPHUIJS 315000 0 0 0 19 M. KIER 315000 0 0 0 20 M. LYONS 315000 0 0 0 21 A. MATTESON 315000 0 0 0 22 M. MURPHY 315000 0 0 0 23 M. NILSEN 315000 0 0 0 24 N. PAPADOPOULO 315000 0 0 0 Page 37 of 67 Item Proposal Recommendation For Against Abstain Take No Action 25 M. QUINN 315000 0 0 0 26 M. RAJEH 315000 0 0 0 27 P. ROBOTHAM 315000 0 0 0 28 S. SCHEUER 315000 0 0 0 29 B. SINGH 315000 0 0 0 30 H. SOHLER 315000 0 0 0 31 J. STROUD 315000 0 0 0 32 A. WATSON 315000 0 0 0 33 J. WEATHERSTONE 315000 0 0 0 2 TO ADOPT THE AMENDMENTS TO THE BYE-LAWS SET For 315000 0 0 0 FORTH IN APPENDIX A OF, AND AS DESCRIBED IN, THE PROXY STATEMENT. 3 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 315000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Page 38 of 67 PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 05-May-2010 ISIN US7134481081 Vote Deadline Date: 04-May-2010 Agenda 933213388 Management Total Ballot Shares: 285000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: S.L. BROWN For 285000 0 0 0 2 ELECTION OF DIRECTOR: I.M. COOK For 285000 0 0 0 3 ELECTION OF DIRECTOR: D. DUBLON For 285000 0 0 0 4 ELECTION OF DIRECTOR: V.J. DZAU For 285000 0 0 0 5 ELECTION OF DIRECTOR: R.L. HUNT For 285000 0 0 0 6 ELECTION OF DIRECTOR: A. IBARGUEN For 285000 0 0 0 7 ELECTION OF DIRECTOR: A.C. MARTINEZ For 285000 0 0 0 8 ELECTION OF DIRECTOR: I.K. NOOYI For 285000 0 0 0 9 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 285000 0 0 0 10 ELECTION OF DIRECTOR: J.J. SCHIRO For 285000 0 0 0 11 ELECTION OF DIRECTOR: L.G. TROTTER For 285000 0 0 0 12 ELECTION OF DIRECTOR: D. VASELLA For 285000 0 0 0 13 APPROVAL OF INDEPENDENT REGISTERED PUBLIC For 285000 0 0 0 ACCOUNTANTS. 14 APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 For 285000 0 0 0 LONG-TERM INCENTIVE PLAN. 15 SHAREHOLDER PROPOSAL - CHARITABLE Against 0 285000 0 0 CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) 16 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL Against 0 285000 0 0 SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) 17 SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT Against 0 285000 0 0 (PROXY STATEMENT P. 70) Page39 of 67 APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 06-May-2010 ISIN US0374111054 Vote Deadline Date: 05-May-2010 Agenda 933215065 Management Total Ballot Shares: 295478 Last Vote Date: 31-Mar-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK For 295478 0 0 0 2 ELECTION OF DIRECTOR: PATRICIA ALBJERG For 295478 0 0 0 GRAHAM 3 ELECTION OF DIRECTOR: F.H. MERELLI For 295478 0 0 0 4 RATIFICATION OF ERNST & YOUNG AS APACHE'S For 295478 0 0 0 INDEPENDENT AUDITORS. Page 40 of 67 MCDERMOTT INTERNATIONAL, INC. Security: 580037109 Meeting Type: Annual Ticker: MDR Meeting Date: 07-May-2010 ISIN PA5800371096 Vote Deadline Date: 06-May-2010 Agenda 933208907 Management Total Ballot Shares: 325000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN F. BOOKOUT, III 325000 0 0 0 2 ROGER A. BROWN 325000 0 0 0 3 RONALD C. CAMBRE 325000 0 0 0 4 JOHN A. FEES 325000 0 0 0 5 ROBERT W. GOLDMAN 325000 0 0 0 6 STEPHEN G. HANKS 325000 0 0 0 7 OLIVER D. KINGSLEY, JR. 325000 0 0 0 8 D. BRADLEY MCWILLIAMS 325000 0 0 0 9 RICHARD W. MIES 325000 0 0 0 10 THOMAS C. SCHIEVELBEIN 325000 0 0 0 11 DAVID A. TRICE 325000 0 0 0 2 RATIFICATION OF APPOINTMENT OF MCDERMOTT'S For 325000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Page 41 of 67 GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 11-May-2010 ISIN US3755581036 Vote Deadline Date: 10-May-2010 Agenda 933218667 Management Total Ballot Shares: 119500 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAUL BERG 119500 0 0 0 2 JOHN F. COGAN 119500 0 0 0 3 ETIENNE F. DAVIGNON 119500 0 0 0 4 JAMES M. DENNY 119500 0 0 0 5 CARLA A. HILLS 119500 0 0 0 6 KEVIN E. LOFTON 119500 0 0 0 7 JOHN W. MADIGAN 119500 0 0 0 8 JOHN C. MARTIN 119500 0 0 0 9 GORDON E. MOORE 119500 0 0 0 10 NICHOLAS G. MOORE 119500 0 0 0 11 RICHARD J. WHITLEY 119500 0 0 0 12 GAYLE E. WILSON 119500 0 0 0 13 PER WOLD-OLSEN 119500 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP For 119500 0 0 0 BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 3 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE Against 119500 0 0 0 ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Page 42 of 67 WASTE MANAGEMENT, INC. Security: 94106L109 Meeting Type: Annual Ticker: WM Meeting Date: 11-May-2010 ISIN US94106L1098 Vote Deadline Date: 10-May-2010 Agenda 933208705 Management Total Ballot Shares: 630000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PASTORA SAN JUAN For 630000 0 0 0 CAFFERTY 2 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. For 630000 0 0 0 3 ELECTION OF DIRECTOR: PATRICK W. GROSS For 630000 0 0 0 4 ELECTION OF DIRECTOR: JOHN C. POPE For 630000 0 0 0 5 ELECTION OF DIRECTOR: W. ROBERT REUM For 630000 0 0 0 6 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER For 630000 0 0 0 7 ELECTION OF DIRECTOR: DAVID P. STEINER For 630000 0 0 0 8 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER For 630000 0 0 0 9 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 630000 0 0 0 & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 10 PROPOSAL TO AMEND THE COMPANY'S SECOND For 630000 0 0 0 RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. 11 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL Against 0 630000 0 0 CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. 12 PROPOSAL RELATING TO THE RIGHT OF Against 0 630000 0 0 STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Page 43 of 67 PARTNERRE LTD. Security: G6852T105 Meeting Type: Annual Ticker: PRE Meeting Date: 12-May-2010 ISIN BMG6852T1053 Vote Deadline Date: 11-May-2010 Agenda 933218605 Management Total Ballot Shares: 275000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN A. ROLLWAGEN 275000 0 0 0 2 VITO H. BAUMGARTNER 275000 0 0 0 3 JEAN-PAUL L. MONTUPET 275000 0 0 0 4 LUCIO STANCA 275000 0 0 0 2 TO RE-APPOINT DELOITTE & TOUCHE, THE For 275000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS. Page 44 of 67 SYMETRA FINANCIAL CORPORATION Security: 87151Q106 Meeting Type: Annual Ticker: SYA Meeting Date: 12-May-2010 ISIN US87151Q1067 Vote Deadline Date: 11-May-2010 Agenda 933227046 Management Total Ballot Shares: 200000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RANDALL H. TALBOT 200000 0 0 0 2 LOIS W. GRADY 200000 0 0 0 3 DAVID T. FOY 200000 0 0 0 2 VOTE TO RATIFY THE APPOINTMENT OF ERNST & For 200000 0 0 0 YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Page 45 of 67 NUCOR CORPORATION Security: 670346105 Meeting Type: Annual Ticker: NUE Meeting Date: 13-May-2010 ISIN US6703461052 Vote Deadline Date: 12-May-2010 Agenda 933219772 Management Total Ballot Shares: 150000 Last Vote Date: 09-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DANIEL R. DIMICCO 150000 0 0 0 2 JAMES D. HLAVACEK 150000 0 0 0 3 JOHN H. WALKER 150000 0 0 0 2 RATIFY THE APPOINTMENT OF For 150000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 3 APPROVE AMENDMENTS TO NUCOR'S RESTATED For 150000 0 0 0 CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS 4 APPROVE THE 2 For 150000 0 0 0 PLAN 5 STOCKHOLDER PROPOSAL REGARDING MAJORITY Against 0 150000 0 0 VOTE 6 STOCKHOLDER PROPOSAL REGARDING REPORT ON Against 0 150000 0 0 POLITICAL SPENDING Page 46 of 67 REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 13-May-2010 ISIN US7607591002 Vote Deadline Date: 12-May-2010 Agenda 933221450 Management Total Ballot Shares: 949000 Last Vote Date: 29-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES E. O'CONNOR For 949000 0 0 0 2 ELECTION OF DIRECTOR: JOHN W. CROGHAN For 949000 0 0 0 3 ELECTION OF DIRECTOR: JAMES W. CROWNOVER For 949000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM J. FLYNN For 949000 0 0 0 5 ELECTION OF DIRECTOR: DAVID I. FOLEY For 949000 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL LARSON For 949000 0 0 0 7 ELECTION OF DIRECTOR: NOLAN LEHMANN For 949000 0 0 0 8 ELECTION OF DIRECTOR: W. LEE NUTTER For 949000 0 0 0 9 ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ For 949000 0 0 0 10 ELECTION OF DIRECTOR: ALLAN C. SORENSEN For 949000 0 0 0 11 ELECTION OF DIRECTOR: JOHN M. TRANI For 949000 0 0 0 12 ELECTION OF DIRECTOR: MICHAEL W. WICKHAM For 949000 0 0 0 13 RATIFICATION OF THE APPOINTMENT OF ERNST & For 949000 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2010. 14 STOCKHOLDER PROPOSAL REGARDING POLITICAL Against 0 949000 0 0 CONTRIBUTIONS AND EXPENDITURES. Page 47 of 67 JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 18-May-2010 ISIN US46625H1005 Vote Deadline Date: 17-May-2010 Agenda 933226501 Management Total Ballot Shares: 300000 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For 300000 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN B. BURKE For 300000 0 0 0 3 ELECTION OF DIRECTOR: DAVID M. COTE For 300000 0 0 0 4 ELECTION OF DIRECTOR: JAMES S. CROWN For 300000 0 0 0 5 ELECTION OF DIRECTOR: JAMES DIMON For 300000 0 0 0 6 ELECTION OF DIRECTOR: ELLEN V. FUTTER For 300000 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III For 300000 0 0 0 8 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 300000 0 0 0 9 ELECTION OF DIRECTOR: DAVID C. NOVAK For 300000 0 0 0 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For 300000 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. WELDON For 300000 0 0 0 12 APPOINTMENT OF INDEPENDENT REGISTERED For 300000 0 0 0 PUBLIC ACCOUNTING FIRM 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION For 300000 0 0 0 14 POLITICAL NON-PARTISANSHIP Against 0 300000 0 0 15 SPECIAL SHAREOWNER MEETINGS Against 0 300000 0 0 16 COLLATERAL IN OVER THE COUNTER DERIVATIVES Against 0 300000 0 0 TRADING 17 SHAREHOLDER ACTION BY WRITTEN CONSENT Against 0 300000 0 0 18 INDEPENDENT CHAIRMAN Against 0 300000 0 0 19 PAY DISPARITY Against 0 300000 0 0 20 SHARE RETENTION Against 0 300000 0 0 Page 48 of 67 ALPHA NATURAL RESOURCES, INC. Security: 02076X102 Meeting Type: Annual Ticker: ANR Meeting Date: 19-May-2010 ISIN US02076X1028 Vote Deadline Date: 18-May-2010 Agenda 933225319 Management Total Ballot Shares: 254200 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MICHAEL J. QUILLEN 254200 0 0 0 2 WILLIAM J. CROWLEY JR. 254200 0 0 0 3 KEVIN S. CRUTCHFIELD 254200 0 0 0 4 E. LINN DRAPER, JR. 254200 0 0 0 5 GLENN A. EISENBERG 254200 0 0 0 6 JOHN W. FOX, JR. 254200 0 0 0 7 P. MICHAEL GIFTOS 254200 0 0 0 8 JOEL RICHARDS, III 254200 0 0 0 9 JAMES F. ROBERTS 254200 0 0 0 10 TED G. WOOD 254200 0 0 0 2 APPROVE THE ADOPTION OF THE COMPANY'S 2010 For 254200 0 0 0 LONG-TERM INCENTIVE PLAN. 3 RATIFICATION OF INDEPENDENT REGISTERED For 254200 0 0 0 PUBLIC ACCOUNTING FIRM, KPMG LLP. Page49 of 67 EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 19-May-2010 ISIN BMG3223R1088 Vote Deadline Date: 18-May-2010 Agenda 933244078 Management Total Ballot Shares: 250000 Last Vote Date: 20-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 KENNETH J. DUFFY 250000 0 0 0 2 JOSEPH V. TARANTO 250000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 250000 0 0 0 THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 AND AUTHORIZE THE BOARD OF DIRECTORS ACTING BY THE AUDIT COMMITTEE OF THE BOARD TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO APPROVE THE EVEREST RE GROUP, LTD. 2010 For 250000 0 0 0 STOCK INCENTIVE PLAN. Page50 of 67 HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 19-May-2010 ISIN US4062161017 Vote Deadline Date: 18-May-2010 Agenda 933223668 Management Total Ballot Shares: 800000 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.M. BENNETT For 800000 0 0 0 2 ELECTION OF DIRECTOR: J.R. BOYD For 800000 0 0 0 3 ELECTION OF DIRECTOR: M. CARROLL For 800000 0 0 0 4 ELECTION OF DIRECTOR: N.K. DICCIANI For 800000 0 0 0 5 ELECTION OF DIRECTOR: S.M. GILLIS For 800000 0 0 0 6 ELECTION OF DIRECTOR: J.T. HACKETT For 800000 0 0 0 7 ELECTION OF DIRECTOR: D.J. LESAR For 800000 0 0 0 8 ELECTION OF DIRECTOR: R.A. MALONE For 800000 0 0 0 9 ELECTION OF DIRECTOR: J.L. MARTIN For 800000 0 0 0 10 ELECTION OF DIRECTOR: D.L. REED For 800000 0 0 0 11 PROPOSAL FOR RATIFICATION OF THE SELECTION For 800000 0 0 0 OF AUDITORS. 12 PROPOSAL ON HUMAN RIGHTS POLICY. Against 0 800000 0 0 13 PROPOSAL ON POLITICAL CONTRIBUTIONS. Against 0 800000 0 0 14 PROPOSAL ON EXECUTIVE COMPENSATION Against 0 800000 0 0 POLICIES. 15 PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. Against 0 800000 0 0 Page 51 of 67 CEPHALON, INC. Security: 156708109 Meeting Type: Annual Ticker: CEPH Meeting Date: 20-May-2010 ISIN US1567081096 Vote Deadline Date: 19-May-2010 Agenda 933232528 Management Total Ballot Shares: 337100 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FRANK BALDINO, JR., PH.D. For 337100 0 0 0 2 ELECTION OF DIRECTOR: WILLIAM P. EGAN For 337100 0 0 0 3 ELECTION OF DIRECTOR: MARTYN D. GREENACRE For 337100 0 0 0 4 ELECTION OF DIRECTOR: VAUGHN M. KAILIAN For 337100 0 0 0 5 ELECTION OF DIRECTOR: KEVIN E. MOLEY For 337100 0 0 0 6 ELECTION OF DIRECTOR: CHARLES A. SANDERS, M.D. For 337100 0 0 0 7 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. For 337100 0 0 0 8 ELECTION OF DIRECTOR: DENNIS L. WINGER For 337100 0 0 0 9 APPROVAL OF AMENDMENT TO THE 2004 EQUITY For 337100 0 0 0 COMPENSATION PLAN INCREASING THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE. 10 APPROVAL OF CEPHALON, INC.'S 2010 EMPLOYEE For 337100 0 0 0 STOCK PURCHASE PLAN. 11 RATIFICATION OF APPOINTMENT OF For 337100 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. Page 52 of 67 CYTOKINETICS, INCORPORATED Security: 23282W100 Meeting Type: Annual Ticker: CYTK Meeting Date: 20-May-2010 ISIN US23282W1009 Vote Deadline Date: 19-May-2010 Agenda 933248711 Management Total Ballot Shares: 529900 Last Vote Date: 23-Apr-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEPHEN DOW 529900 0 0 0 2 JOHN T. HENDERSON 529900 0 0 0 3 MICHAEL SCHMERTZLER 529900 0 0 0 2 RATIFICATION OF SELECTION OF For 529900 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CYTOKINETICS, INCORPORATED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 3 APPROVAL OF AMENDMENT TO THE 2004 EQUITY For 529900 0 0 0 INCENTIVE PLAN, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,300,000 SHARES. Page 53 of 67 LEAP WIRELESS INTERNATIONAL, INC. Security: 521863308 Meeting Type: Annual Ticker: LEAP Meeting Date: 20-May-2010 ISIN US5218633080 Vote Deadline Date: 19-May-2010 Agenda 933262127 Management Total Ballot Shares: 78000 Last Vote Date: 05-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN H. CHAPPLE 78000 0 0 0 2 JOHN D. HARKEY, JR. 78000 0 0 0 3 S. DOUGLAS HUTCHESON 78000 0 0 0 4 RONALD J. KRAMER 78000 0 0 0 5 ROBERT V. LAPENTA 78000 0 0 0 6 MARK H. RACHESKY, M.D. 78000 0 0 0 7 WILLIAM A. ROPER, JR. 78000 0 0 0 8 MICHAEL B. TARGOFF 78000 0 0 0 2 VOTE TO RATIFY THE SELECTION OF For 78000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS LEAP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Page 54 of 67 TRANSATLANTIC HOLDINGS, INC. Security: 893521104 Meeting Type: Annual Ticker: TRH Meeting Date: 20-May-2010 ISIN US8935211040 Vote Deadline Date: 19-May-2010 Agenda 933235168 Management Total Ballot Shares: 83000 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN P. BRADLEY For 83000 0 0 0 2 ELECTION OF DIRECTOR: IAN H. CHIPPENDALE For 83000 0 0 0 3 ELECTION OF DIRECTOR: JOHN G. FOOS For 83000 0 0 0 4 ELECTION OF DIRECTOR: REUBEN JEFFERY III For 83000 0 0 0 5 ELECTION OF DIRECTOR: JOHN L. MCCARTHY For 83000 0 0 0 6 ELECTION OF DIRECTOR: ROBERT F. ORLICH For 83000 0 0 0 7 ELECTION OF DIRECTOR: RICHARD S. PRESS For 83000 0 0 0 8 ELECTION OF DIRECTOR: THOMAS R. TIZZIO For 83000 0 0 0 9 PROPOSAL TO ADOPT THE TRANSATLANTIC For 83000 0 0 0 HOLDINGS, INC. 2010 U.K. SHARESAVE PLAN. 10 PROPOSAL TO AMEND THE TRANSATLANTIC For 83000 0 0 0 HOLDINGS, INC. 2 11 RATIFICATION OF THE SELECTION OF For 83000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Page 55 of 67 XEROX CORPORATION Security: 984121103 Meeting Type: Annual Ticker: XRX Meeting Date: 20-May-2010 ISIN US9841211033 Vote Deadline Date: 19-May-2010 Agenda 933233075 Management Total Ballot Shares: 1900000 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GLENN A. BRITT For 1900000 0 0 0 2 ELECTION OF DIRECTOR: URSULA M. BURNS For 1900000 0 0 0 3 ELECTION OF DIRECTOR: RICHARD J. HARRINGTON For 1900000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM CURT HUNTER For 1900000 0 0 0 5 ELECTION OF DIRECTOR: ROBERT A. MCDONALD For 1900000 0 0 0 6 ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. For 1900000 0 0 0 7 ELECTION OF DIRECTOR: CHARLES PRINCE For 1900000 0 0 0 8 ELECTION OF DIRECTOR: ANN N. REESE For 1900000 0 0 0 9 ELECTION OF DIRECTOR: MARY AGNES For 1900000 0 0 0 WILDEROTTER 10 RATIFICATION OF SELECTION OF For 1900000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 11 APPROVAL OF THE MAY 2 For 1900000 0 0 0 RESTATEMENT OF THE COMPANY'S 2004 PERFORMANCE INCENTIVE PLAN. Page 56 of 67 J. C. PENNEY COMPANY, INC. Security: 708160106 Meeting Type: Annual Ticker: JCP Meeting Date: 21-May-2010 ISIN US7081601061 Vote Deadline Date: 20-May-2010 Agenda 933226424 Management Total Ballot Shares: 400000 Last Vote Date: 11-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: C.C. BARRETT For 400000 0 0 0 2 ELECTION OF DIRECTOR: M.A. BURNS For 400000 0 0 0 3 ELECTION OF DIRECTOR: M.K. CLARK For 400000 0 0 0 4 ELECTION OF DIRECTOR: T.J. ENGIBOUS For 400000 0 0 0 5 ELECTION OF DIRECTOR: K.B. FOSTER For 400000 0 0 0 6 ELECTION OF DIRECTOR: G.B. LAYBOURNE For 400000 0 0 0 7 ELECTION OF DIRECTOR: BURL OSBORNE For 400000 0 0 0 8 ELECTION OF DIRECTOR: L.H. ROBERTS For 400000 0 0 0 9 ELECTION OF DIRECTOR: J.G. TERUEL For 400000 0 0 0 10 ELECTION OF DIRECTOR: R.G. TURNER For 400000 0 0 0 11 ELECTION OF DIRECTOR: M.E. ULLMAN, III For 400000 0 0 0 12 ELECTION OF DIRECTOR: M.E. WEST For 400000 0 0 0 13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS For 400000 0 0 0 INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Page 57 of 67 FIDELITY NATIONAL FINANCIAL, INC Security: 31620R105 Meeting Type: Annual Ticker: FNF Meeting Date: 27-May-2010 ISIN US31620R1059 Vote Deadline Date: 26-May-2010 Agenda 933246262 Management Total Ballot Shares: 750000 Last Vote Date: 25-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DANIEL D. (RON) LANE 750000 0 0 0 2 GENERAL WILLIAM LYON 750000 0 0 0 3 RICHARD N. MASSEY 750000 0 0 0 4 CARY H. THOMPSON 750000 0 0 0 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR For 750000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Page 58 of 67 NELNET, INC. Security: 64031N108 Meeting Type: Annual Ticker: NNI Meeting Date: 27-May-2010 ISIN US64031N1081 Vote Deadline Date: 26-May-2010 Agenda 933246793 Management Total Ballot Shares: 635000 Last Vote Date: 25-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL S. DUNLAP For 635000 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN F. BUTTERFIELD For 635000 0 0 0 3 ELECTION OF DIRECTOR: JAMES P. ABEL For 635000 0 0 0 4 ELECTION OF DIRECTOR: KATHLEEN A. FARRELL For 635000 0 0 0 5 ELECTION OF DIRECTOR: THOMAS E. HENNING For 635000 0 0 0 6 ELECTION OF DIRECTOR: BRIAN J. O'CONNOR For 635000 0 0 0 7 ELECTION OF DIRECTOR: KIMBERLY K. RATH For 635000 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. REARDON For 635000 0 0 0 9 RATIFY THE APPOINTMENT OF KPMG LLP AS THE For 635000 0 0 0 COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Page59 of 67 THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 02-Jun-2010 ISIN US8725401090 Vote Deadline Date: 01-Jun-2010 Agenda 933267153 Management Total Ballot Shares: 1750000 Last Vote Date: 10-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOSE B. ALVAREZ For 1750000 0 0 0 2 ELECTION OF DIRECTOR: ALAN M. BENNETT For 1750000 0 0 0 3 ELECTION OF DIRECTOR: DAVID A. BRANDON For 1750000 0 0 0 4 ELECTION OF DIRECTOR: BERNARD CAMMARATA For 1750000 0 0 0 5 ELECTION OF DIRECTOR: DAVID T. CHING For 1750000 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL F. HINES For 1750000 0 0 0 7 ELECTION OF DIRECTOR: AMY B. LANE For 1750000 0 0 0 8 ELECTION OF DIRECTOR: CAROL MEYROWITZ For 1750000 0 0 0 9 ELECTION OF DIRECTOR: JOHN F. O'BRIEN For 1750000 0 0 0 10 ELECTION OF DIRECTOR: WILLOW B. SHIRE For 1750000 0 0 0 11 ELECTION OF DIRECTOR: FLETCHER H. WILEY For 1750000 0 0 0 12 RATIFICATION OF APPOINTMENT OF For 1750000 0 0 0 PRICEWATERHOUSECOOPERS LLP. 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Against 0 1750000 0 0 Page 60 of 67 WAL-MART STORES, INC. Security: 931142103 Meeting Type: Annual Ticker: WMT Meeting Date: 04-Jun-2010 ISIN US9311421039 Vote Deadline Date: 03-Jun-2010 Agenda 933249939 Management Total Ballot Shares: 550000 Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ For 550000 0 0 0 2 ELECTION OF DIRECTOR: JAMES W. BREYER For 550000 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE BURNS For 550000 0 0 0 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 550000 0 0 0 5 ELECTION OF DIRECTOR: ROGER C. CORBETT For 550000 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 550000 0 0 0 7 ELECTION OF DIRECTOR: MICHAEL T. DUKE For 550000 0 0 0 8 ELECTION OF DIRECTOR: GREGORY B. PENNER For 550000 0 0 0 9 ELECTION OF DIRECTOR: STEVEN S REINEMUND For 550000 0 0 0 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 550000 0 0 0 11 ELECTION OF DIRECTOR: ARNE M. SORENSON For 550000 0 0 0 12 ELECTION OF DIRECTOR: JIM C. WALTON For 550000 0 0 0 13 ELECTION OF DIRECTOR: S. ROBSON WALTON For 550000 0 0 0 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 550000 0 0 0 15 ELECTION OF DIRECTOR: LINDA S. WOLF For 550000 0 0 0 16 RATIFICATION OF ERNST & YOUNG LLP AS For 550000 0 0 0 INDEPENDENT ACCOUNTANTS 17 APPROVAL OF THE WAL-MART STORES, INC. STOCK For 550000 0 0 0 INCENTIVE PLAN OF 2010 18 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN For 550000 0 0 0 2000, AS AMENDED 19 GENDER IDENTITY NON-DISCRIMINATION POLICY Against 0 550000 0 0 20 ADVISORY VOTE ON EXECUTIVE COMPENSATION Against 0 550000 0 0 21 POLITICAL CONTRIBUTIONS REPORT Against 550000 0 0 0 22 SPECIAL SHAREOWNER MEETINGS Against 0 550000 0 0 23 POULTRY SLAUGHTER Against 0 550000 0 0 24 LOBBYING PRIORITIES REPORT Against 0 550000 0 0 Page 61 of 67 CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Annual Ticker: CX Meeting Date: 09-Jun-2010 ISIN US1512908898 Vote Deadline Date: 04-Jun-2010 Agenda 933286115 Management Total Ballot Shares: 1872000 Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 CONSOLIDATE THE INDENTURES GOVERNING THE For 1872000 0 0 0 NON-REDEEMABLE ORDINARY PARTICIPATION CERTIFICATES NAMED "CEMEX.CPO", TO AMEND CLAUSE FIRST OF THE INDENTURE AND TO INCREASE THE NUMBER OF "CEMEX.CPO"S TO BE SUBSCRIBED AT A LATER DATE AS A RESULT OF THE CONVERSION OF NOTES ISSUED, ALL OF THE FOREGOING TO COMPLY WITH RESOLUTIONS ADOPTED BY GENERAL MEETING HELD ON APRIL 29, 2010. 2 APPOINTMENT OF SPECIAL DELEGATES. For 1872000 0 0 0 3 READING AND APPROVAL OF THE MINUTES OF THE For 1872000 0 0 0 MEETING. Page 62 of 67 DEVON ENERGY CORPORATION Security: 25179M103 Meeting Type: Annual Ticker: DVN Meeting Date: 09-Jun-2010 ISIN US25179M1036 Vote Deadline Date: 08-Jun-2010 Agenda 933260185 Management Total Ballot Shares: 100000 Last Vote Date: 03-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN RICHELS 100000 0 0 0 2 RATIFY THE APPOINTMENT OF THE COMPANY'S For 100000 0 0 0 INDEPENDENT AUDITORS FOR 2010. 3 ADOPT SIMPLE MAJORITY VOTE. Against 0 100000 0 0 Page 63 of 67 PONIARD PHARMACEUTICALS, INC. Security: 732449301 Meeting Type: Annual Ticker: PARD Meeting Date: 09-Jun-2010 ISIN US7324493011 Vote Deadline Date: 08-Jun-2010 Agenda 933261012 Management Total Ballot Shares: 195344 Last Vote Date: 24-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GERALD MCMAHON 195344 0 0 0 2 ROBERT S. BASSO 195344 0 0 0 3 FREDERICK B. CRAVES 195344 0 0 0 4 E. ROLLAND DICKSON 195344 0 0 0 5 CARL S. GOLDFISCHER 195344 0 0 0 6 ROBERT M. LITTAUER 195344 0 0 0 7 RONALD A. MARTELL 195344 0 0 0 8 NICHOLAS J. SIMON III 195344 0 0 0 9 DAVID R. STEVENS 195344 0 0 0 10 GARY A. LYONS 195344 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 195344 0 0 0 & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 3 PROPOSAL TO AMEND AND RESTATE THE For 195344 0 0 0 COMPANY'S AMENDED AND RESTATED 2004 INCENTIVE COMPENSATION PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN AND TO INCREASE LIMITS ON THE NUMBER OF SHARES THAT MAY BE GRANTED AS AWARDS TO INDIVIDUALS IN A CALENDAR YEAR TO QUALIFY SUCH AWARDS AS PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. Page 64 of 67 WEATHERFORD INTERNATIONAL LTD Security: H27013103 Meeting Type: Annual Ticker: WFT Meeting Date: 23-Jun-2010 ISIN CH0038838394 Vote Deadline Date: 18-Jun-2010 Agenda 933282612 Management Total Ballot Shares: 2150000 Last Vote Date: 25-May-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE 2, THE For 2150000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2 FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. 2 DISCHARGE OF THE BOARD OF DIRECTORS AND For 2150000 0 0 0 EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. 3 ELECTION OF THE DIRECTOR: BERNARD J. DUROC- For 2150000 0 0 0 DANNER 4 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, For 2150000 0 0 0 III 5 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS For 2150000 0 0 0 6 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY For 2150000 0 0 0 7 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY For 2150000 0 0 0 8 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD For 2150000 0 0 0 9 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. For 2150000 0 0 0 10 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ For 2150000 0 0 0 11 ELECTION OF THE DIRECTOR: EMYR JONES PARRY For 2150000 0 0 0 12 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE For 2150000 0 0 0 13 APPOINTMENT OF ERNST & YOUNG LLP AS For 2150000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2010 AND THE RE-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. 14 APPROVAL OF THE RECLASSIFICATION OF CHF 475 For 2150000 0 0 0 MILLION OF LEGAL RESERVES (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Page 65 of 67 Item Proposal Recommendation For Against Abstain Take No Action 15 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF For 2150000 0 0 0 ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2012 AND TO INCREASE ISSUABLE AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. 16 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF For 2150000 0 0 0 ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. 17 APPROVAL OF THE WEATHERFORD INTERNATIONAL For 2150000 0 0 0 LTD. 2 Page 66 of 67 XTO ENERGY INC. Security: 98385X106 Meeting Type: Special Ticker: XTO Meeting Date: 25-Jun-2010 ISIN US98385X1063 Vote Deadline Date: 24-Jun-2010 Agenda 933288400 Management Total Ballot Shares: 200000 Last Vote Date: 08-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ADOPTION OF THE AGREEMENT AND PLAN OF For 200000 0 0 0 MERGER, DATED AS OF DECEMBER 13, 2009, AMONG EXXON MOBIL CORPORATION, EXXONMOBIL INVESTMENT CORPORATION AND XTO ENERGY INC. 2 ADJOURNMENT OF THE XTO ENERGY INC. SPECIAL For 200000 0 0 0 MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. Page 67 of 67 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Spencer Davidson Spencer Davidson, Chairman, President & Chief Executive Officer (Principal Executive Officer) Date August 2, 2010 *Print name and title of each signing officer under his or her signature
